Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s response to the last Office Action, filed on March 31, 2022 has been entered and made of record

Claims 14-20, 22 and 23 are currently pending in this application.


This action is final.

Response to Arguments

The applicant’s arguments to the claim rejections are fully considered, however they are not deemed to be persuasive

Applicant argues that Sansanwal in view of Connellan fail to teach or suggest “a display system comprising: a display device that is mounted on a user; and an information processing device including: a position input unit that accepts a touch operation by the user; a coupling portion that communicates with the display device and a processor that is configured to; determine whether the information processing device is communicating with the display device, accept the touch operation as an input in a relative coordinate when the information processing device is determined to be communicating with the display device, and accept the touch operation as an input in an absolute coordinate  when the information processing device is determined not to be communicating with the display device ”.  It is noted that Sansanwal in view of Connellan teach or suggest a display system comprising: a display device that is mounted on a user (Sansanwal, see 400B in figure 9); and an information processing device (Sansanwal, see 400A in figure 9) including: a position input unit that accepts a touch operation by the user (Sansanwal, see paragraph [0005], where Sansanwal discloses that the handheld mobile device may further transmit screen information, i.e., display information, along with position information of an input means on the handheld device, such as touch coordinates received as user-input on the screen of the mobile device); a coupling portion that communicates with the display device and a processor that is configured to; determine whether the information processing device is communicating with the display device (Sansanwal, see sockets 1 through socket 4 enabling channel for control communication, channel for primary screen data transfer, channel for screen transfer for background applications and channel for touch input transfer in figure 9), accept the touch operation as an input in a relative position when the information processing device is determined to be communicating with the display device (Sansanwal, see socket 4 (channel for touch input transfer) in figure 9 and paragraph [0105], where Sansanwal discloses the first input receiving mechanism may be an input receiving mechanism of the handheld device 100 in a normal mode, and the second input receiving mechanism may be the input receiving mechanism of the handheld device 100 in a VR mode. Thus, when the VR mode is not enabled on the handheld device 100, that is, when the handheld device 100 is in the normal mode, if the first input receiving mechanism is a touch-type detection on the handheld device 100, the second input receiving mechanism may be a hover-type detection on the handheld device 100, and the second input receiving mechanism of the handheld device 100 is activated when the VR mode is enabled on the handheld device 100) , and accept the touch operation as an input in an absolute position when the information processing device is determined not to be communicating with the display device (Sansanwal, see paragraph [0105], where Sansanwal discloses the first input receiving mechanism may be an input receiving mechanism of the handheld device 100 in a normal mode, thus when the VR mode is not enabled on the handheld device 100, that is, when the handheld device 100 is in the normal mode, if the first input receiving mechanism is a touch-type detection on the handheld device 100). Sansanwal differs from the claimed subject matter in that Sansanwal does not explicitly disclose coordinate as it relates to absolute coordinate and relative coordinate. 
However in an analogous art, Connellan discloses absolute coordinate (Connellan, see paragraph [0106], where Connellan discloses that the HMD can be tracked using a first coordinate system/tracking technique(s) and the controller tracked in relation to the HMD using a second coordinate system/tracking technique(s). A fusion module can be used to translate measurements between coordinate systems/tracking techniques and to account for latency or accuracy issues as disclosed herein. In certain embodiments, a relative motion or position vector from the controller coordinate system can be added to a vector from the HMD coordinate system to provide an absolute location of a controller) and relative coordinate (Connellan, see paragraph [0076], where Connellan discloses that the position of the controller can be tracked relative to the position of an HMD. AR/VR/MR systems, especially using an HMD, can be user centric wherein the user (or an HMD to be worn by a user) can be used as an origin of a coordinate system. Positions of objects can be described in the coordinate system in relation to the user for rendering on the HMD. A controller, as described herein, can be tracked in the same coordinate system or may include its own tracking features that may, for example, be in relation to one or more sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sansanwal with Connellan. One would be motivated to modify Sansanwal by disclosing absolute coordinate and relative coordinate as taught by Sansanwal thereby providing AR/VR systems to continue to advance and more robust tracking systems (Connellan, see paragraph [0006]).  

The office recommends the defining of absolute and relative coordinates to differentiate from the prior art and/or amending the claim language with the claimed subject matter of claim 21 and any intervening claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sansanwal et al (US 20210099565 A1) in view of Connellan (US 20190113966 A1).

As to Claims 14, 22 and 23: 
Sansanwal discloses a display system comprising: a display device that is mounted on a user (Sansanwal, see 400B in figure 9); and an information processing device (Sansanwal, see 400A in figure 9) including: a position input unit that accepts a touch operation by the user (Sansanwal, see paragraph [0005], where Sansanwal discloses that the handheld mobile device may further transmit screen information, i.e., display information, along with position information of an input means on the handheld device, such as touch coordinates received as user-input on the screen of the mobile device); a coupling portion that communicates with the display device and a processor that is configured to; determine whether the information processing device is communicating with the display device (Sansanwal, see sockets 1 through socket 4 enabling channel for control communication, channel for primary screen data transfer, channel for screen transfer for background applications and channel for touch input transfer in figure 9), accept the touch operation as an input in a relative position when the information processing device is determined to be communicating with the display device (Sansanwal, see socket 4 (channel for touch input transfer) in figure 9 and paragraph [0105], where Sansanwal discloses the first input receiving mechanism may be an input receiving mechanism of the handheld device 100 in a normal mode, and the second input receiving mechanism may be the input receiving mechanism of the handheld device 100 in a VR mode. Thus, when the VR mode is not enabled on the handheld device 100, that is, when the handheld device 100 is in the normal mode, if the first input receiving mechanism is a touch-type detection on the handheld device 100, the second input receiving mechanism may be a hover-type detection on the handheld device 100, and the second input receiving mechanism of the handheld device 100 is activated when the VR mode is enabled on the handheld device 100) , and accept the touch operation as an input in an absolute position when the information processing device is determined not to be communicating with the display device (Sansanwal, see paragraph [0105], where Sansanwal discloses the first input receiving mechanism may be an input receiving mechanism of the handheld device 100 in a normal mode, thus when the VR mode is not enabled on the handheld device 100, that is, when the handheld device 100 is in the normal mode, if the first input receiving mechanism is a touch-type detection on the handheld device 100). Sansanwal differs from the claimed subject matter in that Sansanwal does not explicitly disclose coordinate as it relates to absolute coordinate and relative coordinate. 
However in an analogous art, Connellan discloses absolute coordinate (Connellan, see paragraph [0106], where Connellan discloses that the HMD can be tracked using a first coordinate system/tracking technique(s) and the controller tracked in relation to the HMD using a second coordinate system/tracking technique(s). A fusion module can be used to translate measurements between coordinate systems/tracking techniques and to account for latency or accuracy issues as disclosed herein. In certain embodiments, a relative motion or position vector from the controller coordinate system can be added to a vector from the HMD coordinate system to provide an absolute location of a controller) and relative coordinate (Connellan, see paragraph [0076], where Connellan discloses that the position of the controller can be tracked relative to the position of an HMD. AR/VR/MR systems, especially using an HMD, can be user centric wherein the user (or an HMD to be worn by a user) can be used as an origin of a coordinate system. Positions of objects can be described in the coordinate system in relation to the user for rendering on the HMD. A controller, as described herein, can be tracked in the same coordinate system or may include its own tracking features that may, for example, be in relation to one or more sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sansanwal with Connellan. One would be motivated to modify Sansanwal by disclosing absolute coordinate and relative coordinate as taught by Sansanwal thereby providing AR/VR systems to continue to advance and more robust tracking systems (Connellan, see paragraph [0006]).  

As to Claim 15: 
Sansanwal in view of Connellan discloses the display system according to claim 14, wherein the information processing device including a first sensor that detects an orientation of the position input unit, wherein the processor is configured to adjust an orientation of the coordinate based on the orientation of the position input unit (Sansanwal, see paragraph [0119], where Sansanwal discloses that the sensor module 116 may include motion sensors for example, gyroscope sensor 121, acceleration sensor 123 and magnetic sensors 124 to sense motion of the handheld device in two dimensions or three dimensions. Based on a reference value assigned to a particular motion, the motion may be interpreted as one of user's interactions with the handheld device 100. A specific output is carried out by motion detection functions. The motion sensors may sense the movement of the main body of the handheld device 100. The handheld device 100 may rotate or tilt in various directions. The motion sensors such as gyroscope sensor 121 and acceleration sensor 123 may sense motion characteristics such as rotating direction, angle, inclination, and so on, by using at least one of various sensors such as geomagnetic sensor, gyroscope sensor 121, acceleration sensor 123, and so on. According to an embodiment, based on a tapping motion or a shaking motion, an event to initiate an operation of the handheld device 100 in the VR mode may be generated. In another case, a motion of the handheld device 100 may be used for a part of interaction commands in the second interaction mechanism on the handheld device 100. Thus, the motion and orientation of the handheld device 100 may be measured and used to perform a function on the handheld device 100. For example, the measured data from these sensors may be used to infer complex user gestures and motions, such as tilt, shake, rotation, or swing. Further, position sensors such as magnetic sensors 124 or magnetometers may be used to detect the position of the handheld device along with orientation sensors (gyroscope sensor 121) in the three-dimensional space). 

As to Claim 16: 
Sansanwal in view of Connellan discloses the display system according to claim 15, wherein the first sensor includes at least one of an acceleration sensor, a gyro sensor, and a geomagnetic sensor (Sansanwal, see paragraph [0119], where Sansanwal discloses that the sensor module 116 may include motion sensors for example, gyroscope sensor 121, acceleration sensor 123 and magnetic sensors 124 to sense motion of the handheld device in two dimensions or three dimensions. Based on a reference value assigned to a particular motion, the motion may be interpreted as one of user's interactions with the handheld device 100. A specific output is carried out by motion detection functions. The motion sensors may sense the movement of the main body of the handheld device 100. The handheld device 100 may rotate or tilt in various directions. The motion sensors such as gyroscope sensor 121 and acceleration sensor 123 may sense motion characteristics such as rotating direction, angle, inclination, and so on, by using at least one of various sensors such as geomagnetic sensor, gyroscope sensor 121, acceleration sensor 123, and so on. According to an embodiment, based on a tapping motion or a shaking motion, an event to initiate an operation of the handheld device 100 in the VR mode may be generated. In another case, a motion of the handheld device 100 may be used for a part of interaction commands in the second interaction mechanism on the handheld device 100. Thus, the motion and orientation of the handheld device 100 may be measured and used to perform a function on the handheld device 100. For example, the measured data from these sensors may be used to infer complex user gestures and motions, such as tilt, shake, rotation, or swing. Further, position sensors such as magnetic sensors 124 or magnetometers may be used to detect the position of the handheld device along with orientation sensors (gyroscope sensor 121) in the three-dimensional space). 

 As to Claim 17: 
Sansanwal in view of Connellan discloses the display system according to claim 14, wherein the display device including a display that displays an image (Sansanwal, see 3200 in figure 32), and a second sensor that detects an orientation of the display wherein the processor is configured to adjust an orientation of the coordinate based on the orientation of display (Sansanwal, see sensor module 3240 in figure 32). 

As to Claim 18: 
Sansanwal in view of Connellan discloses the display system according to claim 17, wherein the second sensor includes at least one of an acceleration sensor (Sansanwal, see 3240E in figure 32), a gyro sensor (Sansanwal, see 3240B in figure 32), and a geomagnetic sensor (Sansanwal, see 3240D in figure 32). 

As to Claim 19: 
Sansanwal in view of Connellan discloses the display system according to claim 14, wherein the processor is configured to adjust an orientation of the coordinate axis in a stepwise manner (Sansanwal, see figure 10A and paragraph [0249], where Sansanwal discloses the desired orientation of the screen information to be displayed in the VR on the VR display 411 may be selected by providing '0' for portrait view or '1' for landscape view, irrespective of the current view on the handheld device 400A. Further, the presence of 'packet specifier' confirms that the packet belongs to VR mode. '0' may be provided as the control command for initialization of VR mode; '1' may be provided as the control command for de-initialization of VR mode; '2' may be provided as the control command to keep alive or to keep verify connection establishment; '3' may be provided as the control command for a bezel-event detected on the handheld device 400A; '4' may be provided as the control command for a zoom-event detected on the handheld device 400A, etc).  


As to Claim 20: 
Sansanwal in view of Connellan discloses the display system according to claim 14, wherein the display device including an imaging sensor that detects a position of the information processing device, and the processor is configured to adjust an orientation of the coordinate based on the position of the information processing device (Connellan, see figure 15 and 1720 in figure 17).  

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                                                                                                               
                                                                                                                  /NELSON M ROSARIO/                                                                                                                  Primary Examiner, Art Unit 2624